Per Curiam : The two controlling questions in this case, namely, the jurisdiction of the court and the waiver of notice by appellee, are conclusively settled by the case of Powell v. Bullis, 221 Ill. 379. The record filed as a return to the writ fails to show that appellee was notified of the charges against him or in any way waived such notice. The trial board and civil service commission, in the absence of such notice, were without authority to hear or determine the charges, and the judgment must be affirmed notwithstanding the other questions urged by appellants. Judgment affirmed.